DETAILED CORRESPONDENCE
This Office action is in response to the application filed 09/08/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 contains the trademark/trade name “4G” and claims 3, 12, 19 contains the trademark/trade name “5G”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe telecommunication network and, accordingly, the identification/description is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,795,378. Although the claims at issue are not identical, they are not patentably distinct from each other because “method” of the instant application is an obvious variation on the patented method claims, see the analysis were the bolded letter are the similar claim language, see the table below.

Instant App.—17/014,416
U.S. Patent – 10,795,378
Claim 1 . A method comprising: receiving, at a device, input from an entity that is authorized to select parameters associated with issuing remote control commands to multiple autonomous vehicles operated in a geographic service area; generating, by the device, an autonomous vehicle control token based on selected parameters; and transmitting, from the device, the autonomous vehicle control token via a plurality of multicast bearers associated with multiple base stations of the geographic service area in a wireless network, to the multiple autonomous vehicles over a same multicast channel.
Claim 1. A method, comprising: receiving, via a user interface, input from an entity that selects parameters associated with issuing at least one remote control command to multiple autonomous  vehicles, wherein the entity is authorized to issue remote control commands to the multiple autonomous vehicles serviced in an evolved multimedia broadcast multicast services (eMBMS) synchronization area; generating, by a network device, an autonomous vehicle control token based on the selected parameters; and transmitting, via a communication interface, the autonomous vehicle control token, via a plurality of multicast bearers associated with evolved Node Bs (eNBs) of the eMBMS synchronization area in a wireless network, to the  multiple autonomous vehicles over a same multicast channel.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0017970 hereinafter “Kim” in view of Sridhar et al., US 2015/0009821 hereinafter “Sridhar”. 

As per claim 1. A method comprising: 
receiving, at a device, input from an entity that is authorized to select parameters associated with issuing remote control commands to multiple autonomous vehicles operated in a geographic service area (Kim: see at least para. 72-74 which teaches “[t]he electronic control unit 210 may receive autonomous driving authority information”. FIG. 1-3 illustrates an “authority information management unit. Para. 37 along with 67 teaches driving regions. The cited section taken together reads on this limitation.); 
generating, by the device, an autonomous vehicle control token based on selected parameters (Kim: para 63 teaches “generates a remote control signal [e.g. an autonomous vehicle control token]  for remotely controlling a plurality of electronic elements”).  
Kim teaches transmitting from a device a control signal (e.g. a token) for autonomous driving to the vehicle control apparatus (see para. 44), controlling a plurality of electronic elements in a vehicle via the signal over a wireless network (see para. 45 and 65) and a remote autonomous driving service (see para. 67); however, Kim is silent a plurality of multicast bearers associated with multiple base stations and a multicast channel. Yet, Sridhar teaches a plurality of multicast bearers associated with multiple base stations of the geographic service area in a wireless network, to the multiple autonomous vehicles over a same multicast channel (Sridhar: see at least para. 59-65 and FIG. 1 which teaches multiples MBMS).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sridhar in with the invention Kim because such combination will provide broadcast services for users within a cell coverage area and for a core network. (see para 2, Sridhar).

As per claim 2. The method of claim 1 is disclosed by Kim in view of Sridhar. Kim further discloses wherein the geographic service area includes public roadways, and wherein the entity comprises a governmental authority for the public roadways (Kim in para. 59-63 teaches this limitation as such that the authority information management unit 120 as illustrated in FIG. 2 the zones or position managed in the autonomous driving regions).

As per claim 3. The method of claim 1 is disclosed by Kim in view of Sridhar. Kim further teaches wherein the wireless network comprises a fifth generation (5G) network (Kim: “wireless network is taught in para. 38 and 48).

As per claim 4. The method of claim 3 it disclosed by Kim; however, Kim is silent on comprises a multimedia broadcast multicast services (MBMS) service area. Yet, Sridhar teaches wherein the geographic service area comprises a multimedia broadcast multicast services (MBMS) service area (Sridhar: teaches the concept of “MBMS” in at least para. 2 along with 59-62).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sridhar in with the invention Kim because such combination will provide broadcast services for users within a cell coverage area and for a core network. (see para 2, Sridhar).

As per claim 5. The method of claim 1 is disclosed by Kim in view of Sridhar; however, Kim is silent on multiple base stations comprise eNodeBs. Yet, Sridhar teaches wherein the wireless network comprises a fourth generation (4G) network, and wherein the multiple base stations comprise eNodeBs (Sridhar teaches multiple eNBs and base station in at FIG. 1. and see at least para. 50-57).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sridhar in with the invention Kim because such combination will provide broadcast services for users within a cell coverage area and for a core network. (see para 2, Sridhar).

As per claim 6. The method of claim 5 is disclosed by Kim in view of Sridhar; however, Kim is silent on eMBMS. Yet, Sridhar teaches wherein the geographic service area comprises an evolved multimedia broadcast multicast services (eMBMS) service area (Sridhar teaches multiple eNBs and base station in at FIG. 1. and see at least para. 50-57).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sridhar in with the invention Kim because such combination will provide broadcast services for users within a cell coverage area and for a core network. (see para 2, Sridhar).

As per claim 7. The method of claim 1 is disclosed by Kim in view of Sridhar; and Kim further teaches wherein the selected parameters comprise a token type that indicates a type of autonomous vehicle control to execute by at least one remote control command, and wherein the type of autonomous vehicle control comprises one of a consumer class control, a commercial class control, or a fleet class control (Kim: FIGS. 3-5 illustrates this limitation).

As per claim 8. The method of claim 1 is disclosed by Kim in view of Sridhar; and Kim further teaches wherein the entity comprises an original equipment manufacturer (OEM) associated with equipment that is specified by the OEM as subject to an alert condition (Kim in para. 12-13 teaches identify vehicle based on predetermine information).

As per claim 9 The method of claim 1 is disclosed by Kim in view of Sridhar, and Kim further teaches comprising: receiving telemetry data from the multiple autonomous vehicles, wherein the received input is responsive to the received telemetry data (Kim: see at least para. 47 and 60).

As per claims 10-13. Claims 10-13 are the network device claims that interacts with method claims of 1-4; therefore, claims 10-13 are rejected under the same rationale as 
1-4, respectively.

As per claim 14-16. Claims 14-16 are the network device claims that interacts with method claim of 7-9; therefore, claims 14-16 are rejected under the same rationale as claims 7-9, respectively.

As per claim 17-18. Claims 17-18 are the non-transitory storage medium claims that stores the method claims of 1-2; therefore, claims 17-18 are rejected under the same rationale as claims 1-2, respectively.

As per claim 19. The non-transitory storage medium of claim 17 is disclosed by Kim in view of Sridhar, and Kim further teaches wherein the wireless network comprises a fifth generation (5G) network (Kim: “wireless network is taught in para. 38 and 48); however, Kim is silent on multimedia broadcast multicast services (MBMS).  Yet, Sridhar teaches wherein the geographic service area comprises a multimedia broadcast multicast services (MBMS) service area (Sridhar: teaches the concept of “MBMS” in at least para. 2 along with 59-62).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sridhar in with the invention Kim because such combination will provide broadcast services for users within a cell coverage area and for a core network. (see para 2, Sridhar).

As per claim 20. The non-transitory storage medium of claim 17 is disclosed by Kim in view of Sridhar, and Kim further teaches wherein the wireless network comprises a fourth generation (4G) network (Kim: “wireless network is taught in para. 38 and 48); however, Kim is silent on multimedia broadcast multicast services (MBMS).  Yet, Sridhar teaches wherein the geographic service area comprises an evolved multimedia broadcast multicast services (eMBMS) service area. (Sridhar teaches multiple eNBs and base station in at FIG. 1. and see at least para. 50-57).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sridhar in with the invention Kim because such combination will provide broadcast services for users within a cell coverage area and for a core network. (see para 2, Sridhar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661